              Case 2:18-cv-01407-RSL Document 12 Filed 12/19/18 Page 1 of 2




 1                                                                    The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9    GARAM PARK, individually and on behalf of
      all others similarly situated,
10                                                          No. 2:18-cv-01407-RSL
                                Plaintiff,
11                                                          JOINT RESPONSE TO ORDER
             v.                                             TO SHOW CAUSE
12
      SUTTELL & HAMMER, P.C.,
13
                                Defendant.
14

15           Plaintiff Garam Park (“Plaintiff”) and Defendant Suttell & Hammer, P.S.,

16    (“Defendant”), submit the following in response to the Court’s Order to Show Cause (ECF No.

17    9):

18           Plaintiff and Defendant apologize to the Court for their delay in finalizing and filing the

19    report as required by the Court’s November 1, 2018 Order (Dkt. No. 6). The report had been

20    completed, but not yet filed at the time the Court issued its Order to Show Cause. The parties

21    filed the report on December 4, 2018 (see Dkt. 10), and the court has since issued the case

22    schedule (Dkt. No. 11). The parties will adhere carefully to the deadlines that have since been

23    entered by the Court.

24

25

26
27
     JOINT RESPONSE TO ORDER TO SHOW CAUSE
     (2:18-cv-01407-RSL) - 1
             Case 2:18-cv-01407-RSL Document 12 Filed 12/19/18 Page 2 of 2




 1

 2

 3    DATED this 19th day of December, 2018.

 4                                             Barshay Sanders, PLLC
                                               Attorneys for Plaintiff
 5                                             Garam Park
 6                                             By: /s/ Craig B. Sanders
                                                  Barshay Sanders, PLLC
 7                                                Craig B. Sanders, Esq.
 8                                                100 Garden City Plaza, Suite 500
                                                  Garden City, New York 11530
 9                                                Tel: (516) 203-7600
                                                  Fax: (516) 281-7601
10                                                Email: csanders@sanderslawpllc.com
11

12
                                               Davis Wright Tremaine LLP
13                                             Attorneys for Defendant
                                               Suttell & Hammer, P.S.
14

15                                             By s/ Brad Fisher
                                                  Brad Fisher, WSBA #19895
16                                                920 Fifth Avenue, Suite 3300
                                                  Seattle, Washington 98104-1610
17                                                Telephone: 206.757.8042
                                                  Fax: 206.757.7042
18                                                E-mail: bradfisher@dwt.com
19

20

21

22

23

24

25

26
27
     JOINT RESPONSE TO ORDER TO SHOW CAUSE
     (2:18-cv-01407-RSL) - 2
